Appeals by the defendant from (1) a judgment of the County Court, Westchester County (Hubert, J.), rendered April 21, 2011, convicting him of attempted burglary in the second degree under Indictment No. 10-0738, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court, also rendered April 21, 2011, convicting him of obstructing governmental administration in the second degree under superior court information No. 11-190S, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s contention that his pleas of guilty were not knowingly, voluntarily, and intelligently made is unpreserved for appellate review, since he did not move to withdraw his pleas on this ground prior to sentencing (see CPL 220.60 [3]; 470.05 [2]; People v Cullum, 93 AD3d 856 [2012]). In any event, the defendant’s contention is without merit.
The defendant’s contention that the sentencing court erred in denying his application for a “violent felony override” is without merit (see generally People v Williams, 84 AD3d 1417 [2011]; People v Cumberbatch, 24 Misc 3d 412 [2009]). Florio, J.P., Balkin, Lott and Miller, JJ., concur.